UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q/A (X)QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period endedJuly 31, 2010. ()TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number0-22760 ELECSYS CORPORATION (Exact name of Registrant as Specified in its Charter) Kansas 48-1099142 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 846 N. Mart-Way Court Olathe, Kansas (Address of principal executive offices) (Zip Code) (913) 647-0158 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted in its corporate website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. [ ] Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[X] Smaller Reporting Company Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:Common stock, $0.01 par value – 3,788,512 shares outstanding as of September 3, 2010. EXPLANATORY NOTE ThisForm 10-Q/A (Amendment No. 1)to the Registrant’s Quarterly Report on Form 10-Q for the quarter ending July 31, 2010, initially filedwith the Securities and Exchange Commission onSeptember 7, 2010, is being filed solely toattach Exhibits 31.1, 31.2, 32.1 and 32.2, which are the certifications of the Registrant’s principal executive officer and principal financial and accounting officer. . SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELECSYS CORPORATION September 7, 2010 /s/ Karl B. Gemperli Date Karl B. Gemperli President and Chief Executive Officer (Principal Executive Officer) September 7, 2010 /s/ Todd A. Daniels Date Todd A. Daniels Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) EXHIBIT INDEX Item Description Rule 13a-14(a)/15d-14(a) Certification of President and Chief Executive Officer (Principal Executive Officer). Rule 13a-14(a)/15d-14(a) Certification of Vice President and Chief Financial Officer (Principal Financial and Accounting Officer). Section 1350 Certification of President and Chief Executive Officer (Principal Executive Officer). Section 1350 Certification of Vice President and Chief Financial Officer (Principal Financial and Accounting Officer).
